DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Terminal Disclaimers Not Proper
The terminal disclaimers filed on 06 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Nos. 10,471,183 and 10,485,898, respectively, have been reviewed and are NOT accepted.  Those terminal disclaimers do not comply with 37 CFR 1.321 because:  This application was filed on or after 16 September 2012, and the person who signed the terminal disclaimers is not the applicant, the patentee, or an attorney or agent of record.  37 CFR 1.321(a) and (b); see also MPEP § 1490.  
Status of the Claims
In the Reply filed 06 January 2022, Applicant amended claim 29 and cancelled claims 32-44.  Claims 1-24 were cancelled previously by Applicant.  Claims 25-31 are pending.
Status of the Rejections and Objections
The objection to claim 29 is withdrawn on the basis of Applicant’s amendment to the claim.  The examiner appreciates Applicant’s effort to advance prosecution.
The rejection of claims 25-31 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-33 of US Patent No. 10,471,183 B2 is maintained.  The 
The rejection of claims 25-31 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of US Patent No. 10,485,898 B2 is maintained.  The examiner acknowledges that Applicant filed a Terminal Disclaimer concerning the ’898 Patent on 06 January 2022.  However, the Patent Office disapproved that Terminal Disclaimer on 07 January 2022, as explained above.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 25-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-33 of US Patent No. 10,471,183 B2.
The conflicting claims (the claims of the ’183 patent) differ only marginally in scope from claims 25-31 of the present application.  For example, compare conflicting claims 12 and 20 to claim 25 of the present application.  The examiner notes that the “solid tube” (conflicting claim 12) and the “catheter” (conflicting claim 20) each qualify as a species of lumen (present claim 25).  Additionally, conflicting claims 12 and 20 each require (i) a water-soluble polymer, (ii) interconnected pores, (iii) a Young’s modulus of 5-100 MPa at EWC, and (iv) the absence of covalent crosslinks, thereby satisfying present claim 25.  The remaining conflicting claims, i.e., claims 13-19 and 21-33, collectively recite the limitations introduced in the dependent claims of the present application, i.e., claims 26-31.  In sum, it is appropriate to reject claims 25-31 on the ground of nonstatutory obviousness-type double patenting.  
Claims 25-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of US Patent No. 10,485,898 B2.
The conflicting claims (the claims of the ’898 patent) differ only marginally in scope from claims 25-31 of the present application.  For example, compare conflicting claims 1 and 12 to claim 25 of the present application.  The “solid tube” (conflicting claim 1) and the “catheter” (conflicting claim 12) each qualify as a species of lumen (present claim 25).  Additionally, conflicting claims 1 and 12 each require (i) a water-soluble polymer, (ii) pores that each have a diameter of 1 µm or less (i.e., nanopores), (iii) a Young’s modulus of 5-100 MPa at EWC, and (iv) the absence of covalent crosslinks.  The examiner notes that the ’898 patent discloses that “[t]he term see also column 2, lines 60-62).  This provides a sounds basis for the examiner’s position that the nanopores resulting from the product-by-process steps recited respectively in claims 1 and 12 are interconnected, thereby satisfying present claim 25.  See also Abstract (referring to nanoporous hydrophilic solids).  The remaining conflicting claims, i.e., claims 2-11 and 13-25, collectively recite the limitations introduced in the dependent claims of the present application, i.e., claims 26-31.  In sum, it is appropriate to reject claims 25-31 on the ground of nonstatutory obviousness-type double patenting.  
Conclusion
Claims 25-31 are rejected.  
No claim is allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/P.A./
15 January 2022


/BETHANY P BARHAM/TC1600 Acting Director